UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011  October 31, 2012 Item 1: Reports to Shareholders Annual Report | October 31, 2012 Vanguard International Stock Index Funds Vanguard European Stock Index Fund Vanguard Pacific Stock Index Fund Vanguard Emerging Markets Stock Index Fund > The Vanguard International Stock Index Funds produced returns in the low to mid-single digits for the 12 months ended October 31, 2012. > European stocks were the best performers, led by global health care and consumer staples companies. > In October, Vanguard announced that the International Stock Index Funds would change benchmarks in the coming year. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 European Stock Index Fund. 10 Pacific Stock Index Fund. 32 Emerging Markets Stock Index Fund. 54 Your Fund’s After-Tax Returns. 82 About Your Fund’s Expenses. 83 Glossary. 86 European Stock Index Fund Pacific Stock Index Fund Emerging Markets Stock Index Fund Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2012 Total Returns Vanguard European Stock Index Fund Investor Shares 7.77% Admiral™ Shares 7.93 Signal® Shares 7.91 Institutional Shares 7.95 MSCI Europe ETF Shares Market Price 7.93 Net Asset Value 7.95 MSCI Europe Index 6.17 European Region Funds Average 9.38 European Region Funds Average: Derived from data provided by Lipper Inc. Vanguard Pacific Stock Index Fund Investor Shares 3.47% Admiral Shares 3.65 Signal Shares 3.64 Institutional Shares 3.65 MSCI Pacific ETF Shares Market Price 3.82 Net Asset Value 3.65 MSCI Pacific Index 1.97 Japan/Pacific Region Funds Average 4.49 Japan/Pacific Region Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. 1 Your Fund’s Total Returns Fiscal Year Ended October 31, 2012 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares 3.30% Admiral Shares 3.49 Signal Shares 3.46 Institutional Shares 3.54 Institutional Plus Shares 3.56 MSCI Emerging Markets ETF Shares Market Price 3.58 Net Asset Value 3.47 MSCI Emerging Markets Index 2.63 Emerging Markets Funds Average 3.52 Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Fund’s Performance at a Glance October 31, 2011, Through October 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard European Stock Index Fund Investor Shares $24.48 $24.69 $1.551 $0.000 Admiral Shares 57.09 57.54 3.734 0.000 Signal Shares 22.09 22.26 1.445 0.000 Institutional Shares 24.36 24.54 1.607 0.000 MSCI Europe ETF Shares 45.66 46.01 2.986 0.000 Vanguard Pacific Stock Index Fund Investor Shares $9.74 $9.63 $0.425 $0.000 Admiral Shares 63.28 62.54 2.894 0.000 Signal Shares 21.98 21.72 1.005 0.000 Institutional Shares 9.69 9.57 0.449 0.000 MSCI Pacific ETF Shares 51.18 50.57 2.344 0.000 Vanguard Emerging Markets Stock Index Fund Investor Shares $26.39 $26.36 $0.843 $0.000 Admiral Shares 34.71 34.65 1.187 0.000 Signal Shares 33.38 33.31 1.143 0.000 Institutional Shares 26.42 26.36 0.928 0.000 Institutional Plus Shares 87.90 87.68 3.127 0.000 MSCI Emerging Markets ETF Shares 41.73 41.65 1.431 0.000 3 Chairman’s Letter De ar Sh ar eho ld e r , The Vanguard International Stock Index Funds produced unremarkable returns for the 12 months ended October 31, 2012. Although the Eurozone’s financial and economic headlines painted a picture of gloom, European stocks performed best, with the Vanguard European Stock Index Fund returning almost 8%. The Pacific Stock Index and the Emerging Markets Stock Index Funds both returned more than 3%. E a ch f und
